Order                                                                                          Michigan Supreme Court
                                                                                                     Lansing, Michigan

  February 28, 2014                                                                                      Robert P. Young, Jr.,
                                                                                                                   Chief Justice

  146252(53)                                                                                             Michael F. Cavanagh
                                                                                                         Stephen J. Markman
                                                                                                             Mary Beth Kelly
                                                                                                              Brian K. Zahra
                                                                                                      Bridget M. McCormack
  FUN FEST PRODUCTIONS, INC.,                                                                               David F. Viviano,
            Plaintiff/Counter-Defendant-                                                                                Justices
            Appellant,
  v                                                                   SC: 146252
                                                                      COA: 303980
                                                                      Macomb CC: 2010-000081-CK
  GREATER BOSTON RADIO, INC., d/b/a
  GREATER MEDIA DETROIT,
           Defendant/Counter-Plaintiff-
           Appellee.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s November
  25, 2013 order is considered, and it is DENIED, because it does not appear that the order
  was entered erroneously.

           VIVIANO, J., did not participate because he presided over this case in the circuit
  court.




                             I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                       foregoing is a true and complete copy of the order entered at the direction of the Court.
                             February 28, 2014
           p0224
                                                                                 Clerk